Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The amendments are made to address antecedent basis issues; however, should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
In the amendments below, crossed out text (xyz) represents added text.

In claim 40, line 3, the recitation “the valve seats” is changed to –the two valve seats--.
In claim 40, line 4, the recitation “the valve seats” is changed to –the two valve seats--.
In claim 40, line 9, the recitation “an throat” is changed to –a[[n]] throat--.
In claim 40, line 15, the recitation “the seal element” is changed to –the flexible seal element--.
flexible seal element--.
In claim 40, lines 20-21, the recitation “the seal element” is changed to –the flexible seal element--.
In claim 41 line 1, the recitation “the sealing face” is changed to –the convex sealing face--.
In claim 42, line 2, the recitation “wall” is changed to –sidewall--.
In claim 43 line 1, the recitation “the seal element” is changed to –the flexible seal element--.
In claim 43, line 2, the recitation “a outer face” is changed to –an outer face--.
In claim 43, lines 2-3, the recitation “a inner face” is changed to –[[a]]the inner face--.
In claim 43, line 3, the recitation “the sealing face” is changed to –the convex sealing face--.
In claim 46, line 1, the recitation “the sealing face” is changed to –the convex sealing face--.
In claim 46, line 3, the recitation “a mid-portion of the sealing face” is changed to –[[a]]the mid-portion of the convex sealing face--.
In claim 48, line 2, the recitation “the retaining groove straight line rear face” is changed to –the substantially vertical, 
In claim 49, lines 1-2, the recitation “the retaining groove straight line rear face” is changed to –the substantially vertical, 
substantially vertical, 
In claim 51, line 2, the recitation “w4” is changed to –(w4)--.
In claim 51, line 3, the recitation “w3” is changed to –(w3)--.
In claim 52, line 1, the recitation “w4” is changed to –(w4)--.
In claim 52, line 2, the recitation “w3” is changed to –(w3)--.

Reasons for Allowance
Claims 40-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 40-52, the closest prior art does not disclose or render obvious the valve wherein the convex sealing face includes a convex upper end extending to rest below the valve seat’s outer circumferential concave seating surface in combination with the mid-portion extending upward above a curvature path of the circumferential concave seating surface, in further combination with the remainder limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753